 1   Lee Phillips (009540)
     LAW OFFICE OF
 2   LEE PHILLIPS, P.C.
     209 N. Elden Street
 3   Flagstaff, Arizona 86001
     (928) 779-1560
 4   (928) 779-2909 Facsimile
     Email: leephillips@leephillipslaw.com
 5
     Counsel for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF ARIZONA
 8
     Neko Wilson, as an individual,           )   Case No.
 9                                            )
                  Plaintiff-Petitioner,       )
10                                            )   PETITION FOR WRIT OF HABEAS
             v.                               )   CORPUS AND COMPLAINT FOR
11                                            )   INJUNCTIVE AND DECLARATORY
     Sheriff David Clouse, in his official    )   RELIEF
12                                            )
     capacity, and Navajo County, a municipal )   IMMEDIATE RELIEF SOUGHT
13   entity,                                  )
                                              )
14                 Defendants.                )
                                              )
15                                            )
                                              )
16                                            )
                                              )
17

18

19

20

21

22

23

24

25
 1                           TABLE OF CONTENTS
 2   INTRODUCTION………………………………………………………………..                                  1
 3   JURISDICTION AND VENUE………………………………………………….                              4
 4   PARTIES…………………………………………………………………………                                     5

 5   FACTUAL ALLEGATIONS…………………………………………………….                                6
        I.    COVID-19 Poses an Ever Increasingly Significant Risk of
 6
              Serious Illness, Injury, and Death to Plaintiff Neko Wilson
 7            And Other Medically Vulnerable and Disabled Inmates………….       6

 8      II.   The Navajo County Jail is Experiencing a Sudden Increase
              of COVID-19 Cases Because of Defendants’ Failure to
 9
              Take Reasonable Steps to Protect Neko Wilson and Others
10            In Jail………………………………………………………………                                14

11            -Hazardous Intake Processes and Conditions……………………..           19

12            -Insufficient Social Distancing in General Population……………     23
              -Lack of Personal Protective Equipment (PPE) and Cleaning……    24
13
              -Lack of Appropriate Safeguards Employed After Suspected
14
               And Known Infected Persons and Identified General
15             Inadequacy of Testing…………………………………………….                       27
              -Lack of Protection for Medically Vulnerable and Disabled………   33
16
              -Lack of Information and Education………………………………                 34
17
              -Lack of Testing or Screening of Staff…………………………….             35
18
     CLAIMS FOR RELIEF…………………………………………………………..                               36
19
        First Claim for Relief: Violation of 14th Amendment Conditions of
20        Confinement…………………………………………………………….. 36
        Second Claim for Relief: Violation of 14th Amendment Unconstitutional
21
         Punishment……………………………………………………………… 37
22      Third Claim for Relief: Habeas Corpus/Unlawful Detention……………..      38
23      Fourth Claim for Relief: Due Process for Pre-Trial Detainees……………    40
24      Fifth Claim for Relief: Americans with Disabilities Act………………….      41

25      Sixth Claim for Relief: Rehabilitation Act Violation……………………..       44
     REQUEST FOR RELIEF………………………………………………………… 45


                                         i
 1                                           INTRODUCTION
 2
           1. The COVID-19 pandemic has taken hold at Navajo County’s jail, and the virus is
 3
               spreading rapidly. The number of positive COVID-19 cases has skyrocketed in
 4
               Navajo County to 3,625 as of June 30, 20201. Although testing of inmates in the
 5

 6             Navajo County jail is virtually non-existent. Of the seven inmates tested as of June

 7             25, 2020, five have tested positive.2 An additional 50 inmates have been placed in
 8             different levels of isolation.3 In addition, 9 of the jail staff have tested positive.4
 9
           2. While Navajo County and Navajo County Sheriff David Clouse claim to be
10
               implementing measures sufficient to contain the virus at the facilities—the
11
               exploding number of infections tells a different story. In fact, Defendants have not
12

13             instituted even the most basic safeguards for incarcerated persons and staff.

14             Known dangerous and deadly conditions across the jails include:
15

16   1 See Data Dashboard: Summary, ARIZONA DEPT. OF HEALTH SERVICES
     (accessed June 28, 2020), https://cutt.ly/muxkCB4; Data Dashboard: Confirmed COVID-
17
     19 Cases by Day, ARIZONA DEPARTMENT OF HEALTH SERVICES (accessed June
18   30, 2020),
     https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
19   epidemiology/covid-19/dashboards/index.php; State Health Facts: COVID-19 Te ,
     KAISER FAMILY FOUNDATION (accessed June 15, 2020), https://cutt.ly/zuxzHn7.
20
     2Holmes, Courtney, Dozens of Navajo County Inmates in Isolation after Potential
21
     Coronavirus Exposure, ABC15 Arizona, https://www.abc15.com/news/local-
22   news/investigations/dozens-of-navajo-county-inmates-in-isolation-after-potential-
     coronavirus-exposure; Krejci, Cleo, COVID-19 and Inmate Treatment Highlighted in
23   Neko Wilson Case at Navajo County Jail, AZ Central,
     https://amp.azcentral.com/amp/3224732001.
24
     3   Id.
25
     4   Id.



                                                       1
 1      a. inadequate COVID-19 testing or screening of newly booked detainees, and
 2
           failure to properly implement routine intake cohorting;
 3
        b. inadequate COVID-19 testing or screening of incarcerated persons with
 4
           symptoms or those exposed to someone known or suspected to be infected with
 5

 6         COVID-19 and failure to implement proper cohorting and quarantine;

 7      c. inadequate protections for Neko Wilson and other medically vulnerable and
 8         disabled incarcerated persons;
 9
        d. failure to institute appropriate social distancing practices in the jail, including
10
           at booking, in the pods’ bunk arrangements, recreational areas, dining areas,
11
           holding cells, restroom and shower facilities, and during transportation to and
12

13         from court appearances;

14      e. inadequate cleaning, hygiene, decontamination, and disinfecting supplies and
15
           procedures, both for the inmates and the staff;
16
        f. failure to provide adequate personal protective equipment (“PPE”) to Neko
17
           Wilson and other incarcerated people and failure to mandate the use and
18

19
           regular replacement of such equipment by both staff and people incarcerated in

20         the jail, particularly equipment designed for single use (such as single-use

21         disposable surgical masks); and
22
        g. failure to timely and adequately educate people incarcerated in the jail about
23
           the virus and prevention methods.
24
     3. Absent intervention from this Court to align the operation of the Navajo County
25

        jail with public health principles—first and foremost, through the release of Neko

                                               2
 1          Wilson and as many other medically vulnerable detainees as possible, but also
 2
            through improved social distancing, testing, treatment, education, hygiene and
 3
            sanitation protocols for all others— incarcerated persons, jail staff, and the
 4
            community will face devastating, and in some cases deadly, irreparable harm. 5 The
 5

 6          dramatic outbreak at the Navajo County jail proves the need for immediate and

 7          significant public health interventions.
 8       4. Accordingly, Neko Wilson brings this emergency action pursuing two distinct
 9
            vehicles for relief: 1) a habeas petition seeking immediate release of himself as a
10
            medically vulnerable inmate being held nonbondable since July 2, 2019;6 and 2) in
11
            the alternative an expedited process to determine the appropriateness of release for
12

13          Neko Wilson and other medically vulnerable and disabled inmates.7 This relief is

14

15
     5See Sandra E. Garcia, U.S. Prison Population Remained Stable as Pandemic Grew, N.Y.
16   Times (May 14, 2020), https://cutt.ly/VyVvEwu.
17
     6 On June 30, 2020 the Arizona Court of Appeals granted Neko Wilson relief reversing
18   the trial court’s July 2, 2019 order that Neko Wilson be held without bond in the Navajo
     County jail and remanding the case to the trial court with instructions to set release
19   conditions for Neko Wilson. See Wilson v. Hon. Robert Higgins/State of Arizona, No.
     1CA-SA20-0095 (June 30, 2020). Unfortunately, Judge Higgins has failed to reinstate
20   Neko Wilson’s original release on his own recognizance and instead has expressed his
21
     intent to keep Neko Wilson held without bond or release conditions until the Court can
     conduct a “scheduling conference” sometime between July 7-13, 2020 to set a future date
22   for a release conditions hearing.
     https://www.azcourts.gov/Portals/0/OpinionFiles/Div1/2020/1%20CA-SA%2020-
23   0095%20-%20Wilson.pdf.
24
     7 Alternatively, this Court may order release of Neko Wilson, a medically vulnerable
25   and/or disabled person pending resolution of the Plaintiff’s habeas petition in the form of
     enlargement, a remedy sometimes referred to as “release” or “bail,” in which an
     individual remains in custody, but the place of custody is enlarged by the Court. See

                                                   3
 1          being sought pursuant to: 22 U.S.C. § 2241, 42 U.S.C. § 1983, the Americans with
 2
            Disabilities Act, and the Rehabilitation Act, all of which Defendants are violating.
 3
        5. These measures are necessary to ensure the health and safety of inmates like Neko
 4
            Wilson, other incarcerated vulnerable and disabled inmates, Navajo County
 5

 6          Sheriff’s Office staff, and the wider Navajo County community. Given the rapid

 7          and ongoing exponential spread of COVID-19 in Navajo County, immediate
 8          action is required.
 9
                                  JURISDICTION AND VENUE
10
        6. This Court has subject-matter jurisdiction over this action pursuant to 28
11
            U.S.C. § 2241 (habeas corpus); 42 U.S.C. § 12131 et seq. and 29 U.S.C. § 794
12

13          (disability discrimination); 42 U.S.C. § 1983 (civil rights action); and 28 U.S.C. §

14          1331 (federal question).
15
        7. This Court may grant relief under 28 U.S.C. §§ 2241 (habeas corpus), 2201- 02
16
            (declaratory relief), and 1651 (All Writs Act); Federal Rules of Civil Procedure 65
17
            (injunctive relief); as well as the Fourteenth Amendment to the U.S. Constitution.
18

19
        8. Venue is proper in the District of Arizona pursuant to 28 U.S.C. § 2241(d) because

20          the Plaintiff Neko Wilson is in custody in this judicial district and venue. Venue is

21

22

23
     Declaration of Professor Judith Resnik, filed in Money, et al. v. Jeffreys, Case No. 20-cv-
24
     02094 (N.D. Ill.), Dkt. No. 24-3, available at
25   https://law.yale.edu/sites/default/files/area/center/liman/2020.04.08_declaration_of_prof.
     _judith_resnik_-_money_v._jeffreys.pdf


                                                  4
 1          proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events
 2
            or omissions giving rise to Plaintiff’s claims occurred in this district.
 3
                                              PARTIES
 4
         9. Plaintiff Neko Wilson is a 38-year-old resident of California who has been in
 5

 6          custody at the Navajo County jail since July 2, 2019 for an alleged 2009 probation

 7          violation. He has not been found to have violated his probation and is presumed
 8          innocent. Neko Wilson suffers from asthma and hypertension which are pre-
 9
            existing medical conditions that the Centers for Disease Control (“CDC”) have
10
            identified as making Neko Wilson more vulnerable to becoming severely ill with
11
            COVID-19. If released pending the resolution of his case, Neko Wilson can self-
12

13          quarantine at his family’s home in Modesto, California while his case is resolved.8

14          Neko Wilson’s medical conditions also make him a person with a disability as
15
            defined under the ADA and Section 504 of the Rehabilitation Act (“Section 504”).
16
         10. Respondent-Defendant David Clouse is the Navajo County Sheriff. Pursuant to
17
            A.R.S. §§ 11-441(A)(5) and 31-101, Sheriff Clouse’s duty is to oversee the
18

19
            Navajo County jail and the inmates in the jail including Neko Wilson. Sheriff

20

21
     8On June 30, 2020, Neko Wilson’s Special Action in 1 CA-SA 20-0095 concerning him
22   being non-bondable was accepted by the Arizona Court of Appeals who ruled the no
     bond order was unlawful and remanded Neko Wilson’s case to the trial court with an
23   order to set release conditions. He also has a Petition for Review, CR-20-0029-PR,
     currently pending before the Arizona Supreme Court which seeks the dismissal of the
24
     petition to revoke his probation on due process grounds.
25   https://www.azcourts.gov/Portals/0/OpinionFiles/Div1/2020/1%20CA-SA%2020-
     0095%20-%20Wilson.pdf.


                                                   5
 1           Clouse is the final policymaker for running and administering the Navajo County
 2
             jail. Sheriff Clouse has custody over Neko Wilson. He is sued in his official
 3
             capacity only.
 4
          11. Respondent-Defendant Navajo County is a county in Arizona where the jail at
 5

 6           issue is located. Neko Wilson resides in the Navajo County jail operated and

 7           maintained by Navajo County. Navajo County is a public entity for purposes of
 8           the ADA. Navajo County is a recipient of federal financial assistance for the
 9
             purposes of Section 504.
10
          12. As the facts set forth below demonstrate, Sheriff Clouse and Navajo County have
11
             a policy, practice, or custom of subjecting inmates in the jails, including Neko
12

13           Wilson, to unconstitutional conditions and/or ratifying constitutional deprivations.

14                                  FACTUAL ALLEGATIONS
15
     I.      COVID-19 Poses an Ever Increasingly Significant Risk of Serious Illness,
16           Injury, and Death to Plaintiff Neko Wilson and Other Medically Vulnerable
             and Disabled Inmates.
17
          13. The novel coronavirus that causes COVID-19 has led to a global pandemic. There
18

19
             are more than 10 million reported COVID-19 cases throughout the world, of

20           which more than 2,452,000 are in the United States.9

21        14. More than 495,000 individuals worldwide have died as a result of COVID- 19,
22
             including more than 124,810 in the United States.10 These numbers are growing,
23

24

25   9WHO Coronavirus Disease (COVID-19) Dashboard, WORLD HEALTH ORG. (June
     28, 2020), https://covid19.who.int/.


                                                   6
 1              with almost 190,000 new cases worldwide in the 24-hour period between June 27th
 2
                and June 28th alone.11 Notwithstanding that Arizona ranks 43rd out of the 50
 3
                states, D.C. and Puerto Rico in the number of tests completed per 1000 people,
 4
                COVID-19 positive cases in Arizona increased from one as of March 2, 2020 to
 5

 6              79,215 as of June 30, 2020, with 3,625 in Navajo County.12 Only Maricopa, Pima

 7              and Yuma counties have more positive cases than Navajo County. In total, 1,632
 8              people have died in Arizona due to COVID-19, and 125 people have died in
 9
                Navajo County alone.13 Hospitals in Arizona are increasingly stretched thin. 14
10

11
     10   Id.
12
     11   Id.
13
     12See Data Dashboard: Summary, ARIZONA DEPT. OF HEALTH SERVICES
14
     (accessed June 30, 2020), https://cutt.ly/muxkCB4; Data Dashboard: Confirmed COVID-
15   19 Cases by Day, ARIZONA DEPARTMENT OF HEALTH SERVICES (accessed June
     28, 2020),
16   https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
     epidemiology/covid-19/dashboards/index.php; State Health Facts: COVID-19 Te ,
17
     KAISER FAMILY FOUNDATION (accessed June 15, 2020), https://cutt.ly/zuxzHn7.
18
     13See Data Dashboard: COVID-19 Deaths, ARIZONA DEPARTMENT OF HEALTH
19   SERVICES (accessed June 30, 2020), https://cutt.ly/SuvyYvc.
20   14See Kristina Fiore, Banner Health Sounds Alarms on COVID Crisis in Arizona,
21
     MEDPAGETODAY (June 11, 2020), https://cut.ly/AuvyWmX.; Hospital Bed Usage
     & Availability, ARIZONA DEPARTMENT OF HEALTH SERVICES (accessed June 6,
22   2020), https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-
     disease-epidemiology/covid-19/dashboards/index.php (reporting that 76% of ICU beds
23   and 80% of inpatient beds in Arizona were in use); Stephanie Innes, Arizona's largest
     health system reaches capacity on ECMO lung machines as COVID-19 cases in the state
24
     continue to climb, AZ REPUBLIC (June 6, 2020) (reporting that Arizona is experiencing
25   a spike in COVID-19 cases leading to record highs in ICU and ventilator use and the
     largest health system in the state reached capacity for ventilators),
     https://cutt.ly/0uvyk1d.

                                                     7
 1        15. On March 11, 2020, Governor Doug Ducey declared a state of emergency in
 2
             Arizona due to COVID-19.15 Governor Ducey’s most recent May 12, 2020
 3
             executive order directs individuals to socially distance, recommends that the
 4
             medically vulnerable continue to shelter at home when possible, and requires
 5

 6           businesses that are reopening to implement policies that ensure physical distancing

 7           and limit congregations to less than 10 people where feasible.16 On June 17, 2020
 8           Governor Ducey issued Executive Order 2020-40 “Containing the spread of
 9
             COVID-19”.17
10
          16. The Navajo County Board of Supervisors also issued an emergency
11
             declaration related to COVID-19 on June 23, 2020.18
12

13        17. Importantly, the county and state-wide emergency—while very real and very

14           pressing—pale in comparison to the emergency within the Navajo County jail.
15

16
     15Declaration of State of Emergency by the Governor of the State of Arizona, OFFICE
17   OF THE GOVERNOR OF ARIZONA (Mar. 11, 2020),
     https://azgovernor.gov/sites/default/files/declaraton_0.pdf.
18
      Executive Order 2020-36, Stay Healthy, Return Smarter, Return Stronger, STATE OF
     16

19   ARIZONA (May 12, 2020), https://cutt.ly/puvySWW.
20   17Executive Order 2020-40, Containing the Spread of COVID-19, Continuing Arizona
21
     Mitigation Efforts by the Governor of the State of Arizona, OFFICE OF THE
     GOVERNOR OF ARIZONA (June 18, 2020),
22   https://azgovernor.gov/file/35048/download?token=ad-EoFB8.

23    Navajo County Calls on Residents to Help Prevent Spread of COVID-19. NAVAJO
     18

     COUNTY (June 23, 2020), https://www.navajocountyaz.gov/Press-
24
     Release/ArtMID/11983/ArticleID/80/Media-Release.
25




                                                  8
 1        18. The rapid rate of spread inside the close quarters of the Navajo County jail is the
 2
             result of the virus being highly contagious and known to spread from person to
 3
             person through respiratory droplets, close personal contact, and from contact with
 4
             contaminated surfaces and objects.19
 5

 6        19. A high percentage of individuals with COVID-19 are either asymptomatic or pre-

 7           symptomatic—meaning they can rapidly yet unknowingly spread the virus to
 8           others before developing any symptoms themselves.20
 9
          20. Since COVID-19 spreads silently among people who do not show symptoms,
10
             universal testing in correctional facilities to identify COVID-19 infections early—
11
             even among individuals experiencing no symptoms—and medically isolating all
12

13           individuals infected with COVID-19 are keys to preventing COVID-19 from

14           spreading.
15
          21. Other correctional systems throughout the country have recognized the particular
16
             risks to incarcerated persons and staff alike of COVID-19 spread and offered
17
             universal or mass testing of all incarcerated persons in correctional facilities,
18

19

20
     19Interim Infection Prevention and Control Recommendations for Patients with
21   Suspected or Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare Settings,
     CTRS. FOR DISEASE CONTROL & PREVENTION (May 18, 2020),
22   https://cutt.ly/ztRAo0X.
23
     2019 Roz Plater, As Many as 80 Percent of People with COVID-19 Aren’t Aware They
24   Have the Virus, HEALTHLINE (May 28, 2020), https://cutt.ly/uyVOSi7 (“In [a Journal
     of the American Medical Association] study, researchers reported on people who tested
25   positive for COVID-19 were without symptoms.”).



                                                    9
 1            finding as a result that the virus was far more widespread than they had identified
 2
              when simply testing based on symptoms or direct contact with persons who were
 3
              known to have been infected.21
 4
           22. Once contracted, COVID-19 can cause Neko Wilson, and other medically
 5

 6            vulnerable and disabled inmates, severe damage to lung tissue, including a

 7            permanent loss of respiratory capacity, and it can damage tissues in other vital
 8            organs, such as the heart and liver.22
 9
           23. People of any age, including Neko Wilson, who have certain disabilities, defined
10
              by federal law, including lung disease, heart disease, chronic liver or kidney
11
              disease (including hepatitis and dialysis patients), diabetes, hypertension,
12

13            compromised immune systems (such as from cancer, HIV, or autoimmune

14            disease), blood disorders (including sickle cell disease), developmental
15
              disabilities, severe obesity and moderate to severe asthma, face an elevated risk
16
              from COVID-19.23
17
           24. COVID-19 patients in higher-risk categories, including Neko Wilson, who
18

19
              develop serious illness will need advanced support, including access to specialized

20

21    Cart Aspinwall, These Prisons Are Doing Mass Testing For COVID-19-And Finding
     21

     Mass Infections, MARSHALL PROJECT (APRIL 24, 2020), https://cut.ly/vuxm8sM.
22
     22See Coronavirus Disease 2019 (COVID-19): Clinical Care Guidance, CTRS. FOR
23
     DISEASE CONTROL & PREVENTION (June 25, 2020),
24   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

25
     23   See supra, note 5.


                                                       10
 1           equipment (including ventilators and dialysis machines, which are in limited
 2
             supply), and entire teams of care providers. Critical COVID-19 patients may
 3
             require 1:1 or 1:2 nurse-to-patient ratios, respiratory therapists, and intensive care
 4
             physicians. The drastic measures implemented by government officials since
 5

 6           March are meant to “flatten the curve” of the spread of the disease, i.e. to ensure

 7           that health care systems are not overwhelmed by too many serious COVID-19
 8           cases at once.
 9
          25. In serious cases, COVID-19 causes acute respiratory disease syndrome (“ARDS”),
10
             which is life-threatening: even with proper medical care, individuals with ARDS
11
             have a 30% mortality rate.24 And even in non-ARDS cases, COVID-19 can
12

13           severely damage lung tissue, which requires an extensive period of rehabilitation,

14           and in some cases, causes permanent loss of breathing capacity. 25 COVID-19 may
15
             also target the heart, causing a medical condition called myocarditis, or
16
             inflammation of the heart muscle. Myocarditis can reduce the heart’s ability to
17
             pump.26 This reduction can lead to rapid or abnormal heart rhythms in the short
18

19

20
     24Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and
21   Bloomberg School of Public Health to Hon. Larry Hogan, Gov. of Maryland (Mar. 25,
     2020), https://cutt.ly/stERiXk.
22
     25Panagis Galiatsatos, What Coronavirus Does to the Lungs, JOHN HOPKINS MED.
23
     (Apr. 13, 2020), https://cutt.ly/PyVsWxP.
24

25    Erin Donnelly Michos, Can Coronavirus Cause Heart Damage?, JOHNS HOPKINS
     26

     MED. (Apr. 24, 2020), https://cutt.ly/KyVsnmf.


                                                   11
 1           term, and heart failure limiting a person’s capacity to work and exercise in the
 2
             long term.
 3
          26. COVID-19 can also trigger an over-response of the immune system and result
 4
             in widespread damage to other organs, including permanent injury to the
 5

 6           kidneys.27 Complications from COVID-19 can manifest at an alarming pace.

 7           Patients can show the first symptoms of infection in as little as two days after
 8           exposure, and their condition can seriously deteriorate in as little as five days or
 9
             sooner.28
10
          27. Younger and healthier people are not immune. Some who contract COVID- 19
11
             will have severe cases and require supportive care, which includes supplemental
12

13           oxygen, positive pressure ventilation, and in extreme cases, extracorporeal

14           mechanical oxygenation.29
15
          28. There is currently no vaccine against COVID-19, nor is there any established
16
             medical treatment for COVID-19.30
17

18
      C. John Sperati, Coronavirus: Kidney Damage Caused by COVID-19, JOHNS HOPKINS
     27

19   MED. (May 14, 2020), https://cutt.ly/EyVscWm.

20   28See Interim Clinical Guidance for Management of Patients with Confirmed
     Coronavirus Disease (COVID-19), CTRS. FOR DISEASE CONTROL & PREVENTION (June
21   2, 2020), https://cutt.ly/etRPVRl.
22
     29Lara S. Shekerdemian, Nabihah R, Mahmood, Katie K., et al., Characteristics and
23   Outcomes of Children with Coronavirus Disease 2019 (COVID-19) Infection Admitted to
     US and Canadian Pediatric Intensive Care Units, JAMA PEDIATRICS (May 11, 2020),
24   https://jamanetwork.com/journals/jamapediatrics/fullarticle/2766037.
25   30Coronavirus, WORLD HEALTH ORG. (accessed June 4, 2020), https://cutt.ly/ztWyf7e
     (“At this time, there are no specific vaccines or treatments for COVID-19.”).


                                                   12
 1        29. The need for care, including intensive care, and the likelihood of death, is much
 2
             higher for Neko Wilson, and other medically vulnerable and disabled inmates,
 3
             from COVID-19 infection than from influenza. According to recent estimates, the
 4
             fatality rate of people infected with COVID-19 is about ten times higher than a
 5

 6           severe seasonal influenza, even in advanced countries with highly effective health

 7           care systems. For people in the highest risk populations, like Neko Wilson, the
 8           mortality rate of COVID-19 infection is about 13.2 percent.
 9
          30. Patients who do not die from serious cases of COVID-19 may face prolonged
10
             recovery periods, including extensive rehabilitation from neurologic damage, loss
11
             of digits, and loss of respiratory capacity.
12

13        31. Social distancing—deliberately keeping at least six feet of space between

14           persons to avoid spreading illness31—and a vigilant hygiene regimen, including
15
             frequent hand-washing, use of alcohol-based hand sanitizers, frequent cleaning
16
             and disinfecting of any surfaces touched by any person, and the use of personal
17
             protective equipment (“PPE”) such as masks, are the only known effective
18

19
             measures for protecting against transmission of COVID-19.32

20        32. While hand washing and disinfecting surfaces are advised, social distancing—

21           remaining physically separated from known or potentially infected
22

23   31CS 316182-A, Interim Guidance on Management of Coronavirus Disease 2019
     (COVID-19) in Correctional and Detention Facilities, CTRS. FOR DISEASE CONTROL &
24   PREVENTION (Mar. 23, 2020), https://cutt.ly/LyVWfed.
25    Coronavirus Disease 2019 (COVID-19): Protect Yourself, CTRS. FOR DISEASE
     32

     CONTROL & PREVENTION (accessed June 4, 2020), https://cutt.ly/GyVELfw.


                                                    13
 1            individuals—is the main strategy to prevent infection.
 2
     II.      The Navajo County Jail is Experiencing a Sudden Increase of COVID-19
 3            Cases Because of Defendants’ Failure to Take Reasonable Steps to Protect
              Neko Wilson and Others in the Jail.
 4
           33. Persons, including Neko Wilson, who are incarcerated at the Navajo County jail
 5

 6            face a particularly acute threat of infection, illness, permanent injury, and death

 7            from COVID-19. This is because the Navajo County jail is a breeding ground for
 8            infectious diseases, due to such factors as close quarters that hinder social
 9
              distancing; shared cells, bathrooms, telephones, eating spaces, and common areas;
10
              high rates of turnover and mixing, both among the detained population and
11
              between detained persons and staff, who may be infected by persons outside the
12

13            facility; poor ventilation; inadequate access to proper and sufficient hygiene

14            supplies; insufficient cleaning and access to cleaning supplies; and substandard
15
              medical services.
16
           34. The exponential growth of COVD-19 cases comes despite Navajo County jail’s
17
              purported implementation of a COVID-19 policy.33 The policy itself fails to meet
18

19
              the most basic public health guidelines and, even in its most rudimentary form, is

20            not reliably implemented in the jail. Neither the Sheriff nor the County has

21            adequately supervised jail staff to ensure compliance with public health guidance
22
              to address the risk of COVID-19 transmission, or even with this inadequate policy.
23

24
     33See supra, note 2, 6/25/2020-AZ Rep and ABC News Article,
25   https://www.abc15.com/news/local-news/investigations/dozens-of-navajo-county-
     inmates-in-isolation-after-potential-coronavirus-exposure


                                                    14
 1              As a result, Neko Wilson and the other people detained at the Navajo County jail
 2
                live under an ongoing threat of contracting a potentially fatal infection, as they are
 3
                prevented from protecting themselves from contracting and falling ill with the
 4
                virus.
 5

 6         35. Cognizant of the heightened risks of COVID-19 in custodial settings, the Centers

 7              for Disease Control and Prevention (“CDC”) issued specific guidance on March
 8              23, 2020 for dealing with COVID-19 in correctional facilities, including local jails
 9
                (the “CDC Guidelines”).34 The initial CDC Guidelines acknowledge that
10
                incarcerated people are often forced to exist “within congregate environments”
11
                that “heighten the potential for COVID-19 to spread once introduced[,]” especially
12

13              given that “[t]here are many opportunities for COVID-19 to be introduced into a

14              correctional or detention facility,” including “daily staff ingress and egress” as
15
                well as “high turnover” of “admit[ted] new entrants.” 35 In light of these concerns,
16
                the CDC Guidelines recommend that detention facilities “explore strategies to
17
                prevent over-crowding of correctional and detention facilities during a community
18

19
                outbreak.”36 On May 6, 2020, after 86 percent of jurisdictions reported at least one

20              laboratory-confirmed case of COVID-19 from a total of 420 correctional and

21

22
     34CS 316182-A, Interim Guidance on Management of Coronavirus Disease 2019
23   (COVID-19) in Correctional and Detention Facilities, CTRS. FOR DISEASE CONTROL &
     PREVENTION (Mar. 23, 2020), https://cutt.ly/LyVWfed.
24
     35   Id.
25
     36   Id.


                                                      15
 1            detention facilities, the CDC published a report entitled “COVID-19 in
 2
              Correctional and Detention Facilities — United States, February–April 2020.” The
 3
              Report advises that: “Prompt identification of COVID-19 cases and consistent
 4
              application of prevention measures, such as symptom screening and quarantine,
 5

 6            are critical to protecting incarcerated and detained persons and staff members.”37

 7         36. The CDC Guidelines also recommend a number of steps that correctional facilities
 8            can take to attempt to mitigate the risk of the spread of the virus. 38 These include:
 9
                 a. Perform pre-intake screening and temperature checks for all new entrants,
10
                     “enforce increased space between individuals” in waiting areas during
11
                     intake, and “consider quarantining all new intakes for 14 days before they
12

13                   enter the facility’s general population,” making sure to avoid mixing people

14                   in this routine intake cohorted population with people who might otherwise
15
                     be quarantined due to exposure to COVID-19;
16
                 b. Adopt and enforce social distancing strategies to increase space between
17
                     individuals, including by rearranging bunking to ensure that beds are at a
18

19
                     minimum six feet apart in all directions, increasing space in lines and

20                   waiting areas, staggering meals and rearranging seating so that detainees

21

22

23
     37COVID-19 in Correctional and Detention Facilities — United States, February–April
24   2020, CTRS. FOR DISEASE CONTROL & PREVENTION MORBIDITY &MORTALITY WKLY.
     REP. (May 6, 2020), https://cutt.ly/4yVWTOE.
25
     38   CTRS. FOR DISEASE CONTROL & PREVENTION, supra note 33.


                                                    16
 1      are sitting on only one side of the table and are separated with adequate
 2
        space;
 3
     c. Avoid unnecessary movements of incarcerated persons and staff, including
 4
        by “rearrang[ing] scheduled movements to minimize mixing of individuals
 5

 6      from different housing areas” and “restricting movement in and out of the

 7      facility”;
 8   d. Implement “intensified cleaning and disinfecting procedures” that clean and
 9
        disinfect high-touch surfaces and objects “[s]everal times per day,” and
10
        “[e]nsure adequate supplies to support intensified cleaning and disinfection
11
        practices”;
12

13   e. “Thoroughly clean and disinfect all areas where the confirmed or suspected

14      COVID-19 case spent time,” and ensure that people “performing cleaning
15
        wear recommended PPE”;
16
     f. “[E]nsure that incarcerated/detained individuals receive medical evaluation
17
        and treatment at the first signs of COVID-19 symptoms,” including an
18

19
        evaluation “to determine whether COVID-19 testing is indicated” and

20      medically isolate persons known or suspected to have COVID-19;

21   g. Quarantine close contacts of confirmed or suspected COVID-19 cases, with
22
        close monitoring of symptoms and temperature checks twice per day,
23
        restrictions of quarantined individuals from leaving the facility, and both
24
        staff and incarcerated persons wearing face masks at all times if feasible
25

        and where individual quarantine space is not available;

                                      17
 1   h. When quarantining close contacts of confirmed or suspected COVID-19
 2
        cases in groups, “be especially mindful of those who are at higher risk of
 3
        severe illness from COVID-19. Ideally, they should not be cohorted with
 4
        other quarantined individuals. If cohorting is unavoidable, make all
 5

 6      possible accommodations to reduce exposure risk for the higher-risk

 7      individuals. (For example, intensify social distancing strategies for higher-
 8      risk individuals).”;
 9
     i. Suspend any co-pays for incarcerated people seeking medical evaluation for
10
        respiratory symptoms;
11
     j. Ensure sufficient stocks of hygiene and cleaning supplies, no-cost access to
12

13      soap (liquid soap where possible), including tissues; paper towels; alcohol-

14      based hand sanitizer; cleaning supplies effective against the coronavirus;
15
        and recommended personal protective equipment like face masks,
16
        disposable medical gloves, and N95 respirators;
17
     k. Conduct verbal symptom check and temperature check for all staff daily
18

19
        upon entry into the facility; and

20   l. Provide “clear information” to incarcerated persons and staff about

21      COVID- 19, including by posting signage throughout the facility
22
        communicating COVID-19 symptoms, proper procedures for incarcerated
23
        persons/staff experiencing symptoms, and hand hygiene instructions,
24
        educating incarcerated persons/staff about the presence of COVID-19 cases
25

        within a facility and the need to increase social distancing and maintain

                                       18
 1                   hygiene precautions, and training staff on “the need to enforce social
 2
                     distancing and encourage hygiene precautions.”
 3
           37. The Navajo County jail does not adequately provide the mitigation measures
 4
              that public health experts and the CDC recommend.
 5

 6         38. Specifically, Defendants’ failure to adopt and implement adequate policies

 7            and procedures include:
 8            Hazardous Intake Processes and Conditions
 9
           39. Persons taken into custody at the Navajo County jail are at risk of contracting
10
              COVID-19 from the moment they arrive.
11
           40. Although average daily bookings at the Navajo County jail have been reduced in
12

13            light of the pandemic, Navajo County is still processing a large number of people

14            in and out of the jail on a daily basis.
15
           41. The Navajo County jail’s booking process involves property intake, medical
16
              screening, fingerprinting, photographing, and a warrants check, followed by a
17
              potential interview by probation or pre-trial services and potential appearance at
18

19
              Initial Appearance Court or before a Magistrate. The entire process of arrest,

20            transfer to the jail, and booking can take between 2-15 hours, and incarcerated

21            persons must make their first appearance before a Magistrate within 24 hours.39
22
           42. Defendants have not implemented effective and necessary measures to address the
23
              risk of the spread of COVID-19 during booking, including a failure to implement
24

25
     39   Rule 4 Arizona Rules of Criminal Procedure.


                                                      19
 1      social distancing measures during processing. Indeed, after a rudimentary
 2
        screening process, individuals are then put in a holding “tank,” sometimes for
 3
        more than a day and a half, with numerous other people.
 4
     43. Individuals also sit shoulder to shoulder on a bench at various times, waiting
 5

 6      to be booked.

 7   44. None of the individuals in the “tank” receive masks.
 8   45. Detention officers did not wear masks from the first positive case in March 2020
 9
        until June 16, 2020.
10
     46. Individuals admitted into the jail are not tested for COVID-19 upon their arrival,
11
        in many instances even if they are showing a symptoms or report having had direct
12

13      contact with someone known to have tested positive for COVID-19. As recently

14      as June 28, 2020, a person who was booked into the jail and put in Neko Wilson’s
15
        pod told the jail staff he had been in contact with someone who has COVID-19.
16
        The jail staff did not test this recently booked person. Witnesses will testify the
17
        person was coughing and experiencing COVID-19 like symptoms. The recently
18

19
        booked individual was released from the jail within a few days. Another inmate

20      who was the cellmate of the released inmate then began experiencing COVID-19

21      symptoms. Another second inmate in the pod has also been removed from his cell
22
        recently after displaying COVID-19 symptoms.
23
     47. Between June 25, 2020 and June 26, 2020 five new people have been brought
24
        into the pod where Neko Wilson is located. Two of these persons had been
25

        recently arrested and came from booking without being quarantined. The other

                                              20
 1      three persons had been in Neko Wilson’s pod previously. These three had
 2
        displayed symptoms and had been placed into quarantine. After being in
 3
        quarantine for fourteen days, the three men were returned to general population.
 4
        None of these three people were tested for COVID-19 despite showing symptoms
 5

 6      and being quarantined before being returned to the general population.

 7   48. Many of the people who are being booked into Navajo County jail are arrested
 8      while traveling through Arizona on Interstate 40. This has caused fear and anxiety
 9
        amongst the jail population because these individuals are only being quarantined
10
        in many instances for a few hours and then if they are not displaying symptoms
11
        being brought to general population. Some of the recently booked individuals
12

13      started experiencing symptoms within hours or days of being brought to the jail’s

14      general population and despite requests for medical treatment have received no
15
        medical treatment or testing.
16
     49. Many incarcerated people at the jail are in custody on a misdemeanor charge, or
17
        failure to pay fines. Up until June 8, 2020, only one of the guards and one nurse
18

19
        routinely wore masks. Neko Wilson and other inmates have repeatedly asked for

20      masks but were denied or simply ignored until June 16, 2020 when inmates were

21      finally each given one cloth mask. None of these masks have since been
22
        laundered or disinfected.
23
     50. The screening done at the jail also does not cover the full range of symptoms
24
        associated with the virus, which can include tiredness, loss of taste or smell, and
25




                                              21
 1           headache, as well as less common symptoms including rash, nausea, vomiting, and
 2
             diarrhea.40
 3
          51. Persons coming into the jail with COVID-19 can be pre-symptomatic at intake
 4
             only to become symptomatic later during incarceration, or can even remain
 5

 6           asymptomatic, and nevertheless spread the virus to others.

 7        52. Limiting testing to people who are symptomatic or who know they were in contact
 8           with someone with COVID-19 prior to their incarceration fails to identify people
 9
             who may have COVID-19—and can infect other incarcerated persons and jail
10
             staff—but are pre-symptomatic, asymptomatic, or were unaware that they had
11
             contact with someone with COVID-19.
12

13        53. People who are not identified at booking as either symptomatic or having had

14           contact with someone with COVID-19 prior to their incarceration are still being
15
             placed into a housing pod by classification and without being properly
16
             quarantined.
17
          54. As of mid-June, many newly admitted persons were being assigned directly to
18

19
             housing units without having completed any cohorting period.

20        55. Without testing, the cohort group inherently mixes a group of people whose

21           COVID-19 status is unknown and who may be pre-symptomatic or asymptomatic
22
             spreaders of COVID-19 with individuals who may not yet be infected. People with
23

24
     40Coronavirus Disease 2019 (COVID-19) – Symptoms and Causes, MAYO CLINIC
25   (accessed June 4, 2020), https://cutt.ly/RyVTJFu; Coronavirus Disease 2019 (COVID-
     19)– Symptoms of Coronavirus, CTRS. FOR DISEASE CONTROL & PREVENTION (accessed
     May13, 2020), https://cutt.ly/byVTCfo.

                                                 22
 1      COVID-19 may transmit the disease to non-infected members of the group at any
 2
        time while cohorted together, and thus non-infected individuals may contract the
 3
        virus and become symptomatic or remain contagious after they have been placed
 4
        into the general population. Members of the cohort are not tested before being
 5

 6      discharged from the intake cohort unit.

 7   56. The Navajo County jail has also failed to prevent individuals in the routine intake
 8      cohort from mixing with people outside the cohort. This includes mixing people
 9
        from the routine intake cohort during court transport with incarcerated persons
10
        who are in quarantine for having had contact with infected individuals and who
11
        have not been tested to determine if they are infected.
12

13      Insufficient Social Distancing In General Population

14   57. Defendants have failed to implement or even attempt reasonable measures to
15
        implement social distancing at the Navajo County jail, and they have failed to
16
        make reasonable and necessary modifications to practices, plans, or protocols to
17
        enable social distancing. Indeed, social distancing is not occurring with respect to
18

19
        housing, meals, recreation, or any other aspect of life inside the Navajo County

20      jail.

21   58. Even with the reduction in the population of incarcerated individuals, the Navajo
22
        County jail still fails to comply with the CDC’s recommendation for people to
23
        remain six feet apart at all times due to the way Defendants are currently choosing
24
        to house the inmates.
25




                                              23
 1   59. Housing units are frequently on security override due to staffing shortages and the
 2
        inmates are on lockdown for up to fifty hours at a time, which means that inmates
 3
        are kept at their beds inches from others, or in cells with cellmates without social
 4
        distancing, for extended periods of time. Some cells have 3 and 4 people, with
 5

 6      one person sleeping on the floor. During these lockdowns Neko Wilson and the

 7      other inmates are not able to leave their cells, shower, use the phone, report
 8      medical concerns, or clean or sanitize their cells.
 9
     60. When not in their cells, inmates use common spaces together, sharing tables,
10
        telephones, video terminals, and showers, all within far less than six feet of each
11
        other. While Defendants attempt to stagger dayroom access, shared day rooms are
12

13      not large enough to allow for the large number of people to maintain social

14      distancing.
15
     61. At meal time, meals are not staggered, which results in inmates being forced to
16
        stand close to each other waiting for food, and having to sit close
17
        together at crowded tables.
18

19
     62. Social distancing is not at all encouraged or enforced by the staff.

20   63. Inmates are next to each other when jail staff come to the housing units to

21      distribute medications.
22
        Lack of Personal Protective Equipment (PPE) and Cleaning
23
     64. Individuals incarcerated at the Navajo County jail do not receive adequate
24
        products to maintain proper hygiene, and there is no attempt by Defendants to
25

        ensure adequate cleaning to prevent transmission of the virus.

                                               24
 1   65. The jail relies on the inmates themselves within their respective units to perform
 2
        all cleaning, including common areas and individual cells. They are left to
 3
        create— or not— their own systems to organize who will do the cleaning and
 4
        when, with no supervision by jail staff to ensure that cleaning is done at all, let
 5

 6      alone that it is done safely and adequately to kill the virus. These inmates are

 7      generally not provided with sufficient protective equipment, such as gloves, to
 8      conduct such cleaning and must use toilet paper to clean their living quarters.
 9
     66. Inmates share numerous high-touch surfaces for which the jails have not
10
        implemented any system to ensure that they are cleaned multiple times per day or
11
        between uses.
12

13   67. Telephones—which are generally not six feet apart—are not wiped down

14      after each use.
15
     68. In most units, individual tablets used for various functions, including email and
16
        internet access, are distributed to inmates randomly on a daily basis but are not
17
        cleaned after each use and often only cleaned once a day.
18

19
     69. Inmates in all housing units or pods also share high touch items such as tables,

20      chairs, and railings, without any provision by the jail to ensure they are regularly

21      cleaned.
22
     70. The cells, or housing units, are not cleaned when the jail is on lock down.
23
        Cleaning can happen once a day but some of the recent lockdowns have been 32 to
24
        50 hours, so cleaning has not happened for that period of time. Inmates in a unit
25




                                              25
 1      are provided watered- down disinfectant—to be shared amongst them to clean the
 2
        common surfaces of the entire unit and their cells.
 3
     71. Although the disinfectant requires that it remain wet on a surface for 5-10 minutes
 4
        in order to properly work, staff do not reliably instruct incarcerated persons of
 5

 6      those instructions and inmates often wipe off the disinfectant immediately after

 7      applying. Detention officers do nothing to ensure proper use of the disinfectant.
 8   72. During March and April, the jail was on daily lockdown. Upon information and
 9
        belief, that lockdown was lifted May 15, 2020. In early June the jail was again
10
        placed back on lockdown and has remained on daily lockdown to date. Upon
11
        information and belief, the daily lockdown was put back in place June 9, 2020.
12

13   73. Inmates are not given paper towels or rags and instead clean their cells with toilet

14      paper. Any available rags or towels that are used to wipe down the various
15
        surfaces are only laundered twice a week. Rags or paper towels for cleaning have
16
        not been provided to Neko Wilson and other incarcerated persons for months.
17
        Currently, a trustee comes in and sprays the cell with what they are told is bleach
18

19
        and the liquid is left to dry on its own or wiped up with toilet paper.

20   74. Inmates, including Neko Wilson, incarcerated at the Navajo County jail also lack

21      access to sufficient personal hygiene products. No hand sanitizer is available, and
22
        neither are paper towels. Incarcerated persons are left to use their bathing towel or
23
        toilet paper for all purposes.
24
     75. On Wednesday and Sunday incarcerated persons are given a set of clothes, two
25

        small bars of soap, and toothpaste and a toothbrush.

                                              26
 1   76. Bed sheets are washed every other week, and blankets are laundered just once a
 2
        month or longer. Inmates are provided one sheet and one blanket every couple of
 3
        weeks.
 4
     77. The post-COVID-19 cleaning routine remains identical to the pre-COVID-19
 5

 6      procedure. The only difference now is now the inmates are no longer provided

 7      rags or towels to clean with.
 8   78. Despite many requests the jail population were not provided masks until June 16,
 9
        2020. Now when they are out of their cell, they are supposed to wear a mask.
10
        Neko Wilson’s current cellmate is a trustee. This person goes from housing unit
11
        to housing unit, including the quarantined housing units and then returns to the cell
12

13      he shares with Neko Wilson. From March 2020 through June 16, 2020 no inmate

14      was provided a mask. This was true even though trustees were allowed to enter
15
        and exit the quarantine unit(s).
16
        Lack of Appropriate Safeguards Employed After Suspected and Known Infected
17
     Persons are Identified and General Inadequacy of Testing
18

19
     79. Navajo County’s policy, as of June 30, 2020, is that COVID-19 testing is reserved

20      for symptomatic patients, at provider discretion and withholds testing of

21      asymptomatic incarcerated persons who had direct contact with other people who
22
        contracted COVID-19. Rather than testing anyone who had direct contact with
23
        other people who had been infected, the policy calls for quarantining such
24
        incarcerated persons. Even if someone reports they had contact with someone
25




                                             27
 1      who had COVID they are not tested if they are not showing symptoms. They are
 2
        housed with the general population soon after entering the jail.
 3
     80. In practice, such asymptomatic people have not been quarantined individually, but
 4
        instead have been quarantined in groups. When testing is not conducted, any
 5

 6      asymptomatic people in the pod who contracted COVID-19 are not identified and

 7      instead are left in the pod to potentially infect people who had not yet been
 8      infected, thereby creating an unreasonable risk of multiplying the spread of the
 9
        virus to all persons within the pod.
10
     81. There are 15 cells in Neko Wilson’s pod or housing unit. These 15 cells are
11
        broken down into 3 groups of 5 cells. 5 cells or 15-20 men are let out into the
12

13      common area at a time and the other 10 cells of 30-40 men remain on lockdown.

14      Currently all inmates are locked down in the pods a majority of the time.
15
     82. Primarily relying on symptoms-based testing is particularly problematic in light of
16
        Defendants’ failure to consider the full scope of COVID-19 symptoms, as
17
        described above. Neko Wilson and other inmates have informed jail or medical
18

19
        staff they were suffering from known symptoms of COVID-19, but are not tested

20      because they did not meet Defendants’ limited criteria. In addition, other

21      incarcerated persons have reported symptoms to jail staff that meet Defendants’
22
        symptom criteria for testing and are nevertheless denied testing. Neko Wilson has
23
        offered to pay for his own test but has been denied the test. Upon information and
24
        belief, the jail does not test inmates to conceal the level of infection among the
25

        inmates.

                                               28
 1   83. Primarily relying on symptoms-based testing is also problematic because
 2
        incarcerated persons are deterred from reporting symptoms to staff due to the
 3
        conditions Defendants impose on them if they report their symptoms. When a
 4
        person is symptomatic and is tested for COVID-19 or tests positive for COVID-19
 5

 6      at the Navajo County jail, they are placed into an isolation pod that individuals

 7      have likened to punitive segregation (“the hole”). They are confined in their cells
 8      up to 24 hours per day and allowed to leave their cells on rare occasion to shower
 9
        or to stretch. They are not allowed access to telephones while in quarantine. Their
10
        belongings are taken from them.
11
     84. Medical care is inadequate—incarcerated persons kept in their isolation units see
12

13      staff who are not necessarily medically trained once per day at most for a limited

14      symptoms and temperature check. A symptoms check is not appropriate for
15
        patients diagnosed with, or suspected to have, COVID-19. Patients with known
16
        COVID-19 diagnoses should receive clinical monitoring of their condition given
17
        the risk of rapid clinical deterioration post infection.
18

19
     85. Given his asthma and family history of high blood pressure and hypertension,

20      Neko Wilson has asked to be tested for COVID-19 on several occasions. Neko

21      Wilson has repeatedly been denied a COVID-19 test due to his lack of certain
22
        symptoms.
23
     86. Arizona and Navajo County are experiencing major and severe fires. The air
24
        inside of the jail has been seriously impacted. Neko Wilson and many other
25

        incarcerated persons have experienced or are having difficulty breathing. This

                                               29
 1      was particularly true June 20 and June 21 of this year. On those dates Neko
 2
        Wilson was having difficulty breathing and was experiencing a running nose.
 3
        Neko Wilson did not report these symptoms because he feared he would have
 4
        been placed in quarantine with sicker individuals known to have COVID-19
 5

 6      symptoms.

 7   87. Given the recent attention Neko Wilson’s case has garnered, the jail finally began
 8      taking his blood pressure. Neko Wilson has previously requested his blood
 9
        pressure be taken on multiple occasions. Prior to June 2020, the last time Neko
10
        Wilson’s blood pressure was taken was in January or February 2020. At that time
11
        his blood pressure was high. Since having his blood pressure taken in January or
12

13      February, Neko Wilson has requested his blood pressure be taken on several

14      occasions. The jail refused citing the risks associated with COVID-19. The jail
15
        finally began taking Neko Wilson’s blood pressure again on June 16, 2020. The
16
        results of the blood pressure tests have been as follows: June 16, 2020 157 over
17
        96, June 18, 2020 140 over 94, June 23, 2020 149 over 98, June 24 140 over 88
18

19
        and June 26, 2020 150 over 92.

20   88. During the week of June 21, 2020 Neko Wilson was finally prescribed Lisinpril

21      after being diagnosed with high blood pressure or hypertension, a high risk
22
        disability according to the CDC. Despite taking this medication Neko Wilson’s
23
        blood pressure has remained high and on June 30, 2020 the jail nurse doubled the
24
        dosage from 10mg to 20mg due to Neko Wilson’s blood pressure remaining
25

        dangerously high.

                                             30
 1   89. Upon information and belief, the Sheriff is still continuing to arrest and book
 2
        people into the jail for traffic warrants, outstanding fines and fees, misdemeanors
 3
        and non-violent felonies despite neighboring counties halting these types of
 4
        bookings due to the spread of COVID-19.
 5

 6   90. While in the jail, Neko Wilson has experienced plumbing and sewage problems in

 7      his housing unit. Sewage and water have been allowed to remain in cells for days.
 8      When Neko Wilson and other incarcerated persons report health concerns those
 9
        concerns are not responded to for days and in many instances not at all. The
10
        sewage problem was only addressed after a video of Neko Wilson’s cell was
11
        posted on social media.
12

13   91. From June 24, 2020 through June 26, 2020 Neko Wilson has requested he be

14      given a physical given his medical conditions and the health crisis at Navajo
15
        County jail. Neko Wilson has made the request on the kiosk in his housing unit.
16
        The only time a person can make a request for medical care on the kiosk is when
17
        they are not on lockdown, which is only a few hours a day and sometimes not at
18

19
        all. When the request is made, the jail does not immediately respond. The next

20      time an inmate is off lockdown, which in some instances is 32 hours, the inmate

21      can go back and check the kiosk for a response. Neko Wilson’s requests for
22
        medical care or to fix the problems with the toilet and sewage in his cell routinely
23
        are not responded to. Neko Wilson’s requests for a physical on June 25, 2020 and
24
        June 26, 2020 have been deleted from the kiosk and not responded to. Neko
25

        Wilson is afraid to make other requests because of fear of retaliation. Neko

                                              31
 1      Wilson has asked if he or his family could pay for a physical examination and was
 2
        told no. Throughout the year Neko Wilson has been in Navajo County jail he has
 3
        not been given a single physical examination.
 4
     92. Other incarcerated persons who have experienced symptoms associated with
 5

 6      COVID-19 have declined to seek attention for fear of retaliation or being

 7      quarantined with sicker inmates.
 8   93. The new policy announced recently by Navajo County in response to questions
 9
        from the media would be dangerously inadequate even if it were implemented.
10
        Under the announced policy, testing is still only implemented for those who have
11
        contact with an incarcerated person who has a positive COVID-19 test and have
12

13      certain symptoms. However, not all who have symptoms and are quarantined are

14      tested.   Another concern is the high number of false negative test results. Because
15
        of this false negative rate, even if the jail were now testing asymptomatic known
16
        contacts of people who have tested positive for COVID-19, such a policy will not
17
        result in the testing of people who have contact with an infected person who had a
18

19
        false negative test result.

20   94. Given the congregate setting at the Navajo County jail, anything short of offering

21      testing for every individual creates an unreasonable risk of transmission and
22
        spread of a potentially fatal infection and disease. This is evident given the
23
        exponential growth of COVID-19 positive cases in the Navajo County jail and
24
        throughout Navajo County in just the past two weeks.
25




                                              32
 1   95. Absent universal testing, Defendants cannot identify those who are infected, and
 2
        timely initiate medical monitoring and treatment for them. Given the well-known
 3
        and obvious risks that patients infected with COVID-19 can deteriorate rapidly,
 4
        and can infect others, Defendants’ failure to implement universal testing has
 5

 6      already created an unreasonable risk of transmission of COVID-19.

 7   96. Upon information and belief, medical staff check temperatures without replacing
 8      gloves between uses and utilize the same thermometer on all of the incarcerated
 9
        people.
10
        Lack of Protections for the Medically Vulnerable and Disabled
11
     97. Defendants have failed to implement policies or procedures to address the
12

13      substantial risks of serious illness or death from COVID-19 infection to those, like

14      Neko Wilson who are medically vulnerable by pre-existing chronic health
15
        condition/disability.
16
     98. Defendants have not engaged in a process to release medically vulnerable
17
        incarcerated persons, like Neko Wilson, from the jail during this time where the
18

19
        congregate conditions inside detention facilities are inherently dangerous to the

20      medically vulnerable and pose an unreasonable risk to them of serious illness or

21      death. Many medically vulnerable and disabled people are currently housed in the
22
        jail, including Neko Wilson.
23
     99. Despite clear guidance from public health authorities and the CDC that these
24
        prisoners, like Neko Wilson, are at a significant risk of death or serious illness,
25




                                              33
 1      Defendants have not taken any specific steps to reduce the risks for the medically
 2
        vulnerable and disabled population that they have chosen to continue to detain.
 3
     100.      Defendants have housed people who are medically vulnerable, like Neko
 4
        Wilson, with persons of unknown COVID-19 status.
 5

 6   101.      Defendants have not regularly screened medically vulnerable and disabled

 7      inmates, like Neko Wilson, for symptoms and fevers, even where they were
 8      exposed to someone with COVID-19 or have even tested positive for COVID-19.
 9
     102.      Defendants have failed to place medically vulnerable and disabled inmates,
10
        like Neko Wilson, in a separate quarantine unit away from sicker inmates or others
11
        with a known or suspected COVID-19 case.
12

13   103.      Defendants have not universally tested this population, not prohibited

14      housing this medically vulnerable and disabled population, like Neko Wilson, in
15
        open dormitory housing units. Instead, the jail should ensure that the medically
16
        vulnerable and disabled are housed in single cells or implement long-term staff
17
        assignments by test-confirmed negative staff to prevent staff-prisoner
18

19
        transmission.

20   Lack of Information and Education

21   104.      Public health authorities and the CDC have made clear that education of
22
        both staff and people who are incarcerated is critical to help prevent the spread of
23
        COVID-19.
24

25




                                              34
 1   105.      Defendants have failed to provide the basic information about COVID-19
 2
        prevention recommended by the CDC and public health authorities to Neko
 3
        Wilson, or other inmates within the jail.
 4
     106.      Neko Wilson was told by jail staff that they have been instructed to not
 5

 6      provide information about the COVID-19 situation to the jail population. This

 7      staff person also told Neko Wilson that there are many more sick staff and inmates
 8      and that some inmates have been taken to the hospital and placed on ventilators.
 9
     107.       Neko Wilson and other incarcerated persons have asked for information
10
        about how many inmates, staff and guards have been tested for COVID-19 and the
11
        results. They have been routinely told they will not be provided that information.
12

13      This has caused anxiety and fear amongst the jail population. The inmates believe

14      COVID-19 is running rampant through the jail and that the jail is engaged in a
15
        misinformation campaign with them and the public.
16
        Lack of Testing or Screening of Staff
17
     108.       There is inadequate testing of correctional and civilian staff who have
18

19
        contact with inmates at the Navajo County jail. Staff who work in the congregate

20      environment of the jail, who travel to and from their homes and communities for

21      work, are at risk of transmitting the virus to inmates in the jail, fellow staff, and to
22
        persons in their communities.
23
     109.      There is no policy requiring that testing be offered to all officers or other
24
        staff or requiring even screening staff for symptoms when they enter the facility.
25

        Instead, staff are instructed to stay home if they are sick with fever, cough, or

                                               35
 1      difficulty breathing and contact their healthcare provider. Defendants’ policies do
 2
        not describe criteria for offering testing to correctional and civilian staff who have
 3
        contact with inmates at the Navajo County jail.
 4
     110.      Detention officers routinely move between pods or units within the jail and
 5

 6      do not change or disinfect gloves before entering a pod and until June 8, 2020 did

 7      not wear masks.
 8                                CLAIMS FOR RELIEF
 9
                                   First Claim For Relief
10
      Unconstitutional Conditions of Confinement in Violation of the Fourteenth
11         Amendment of the United States Constitution 42 U.S.C. § 1983
12
     111.      Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth
13
        in this Count.
14
     112.      The Due Process Clause of the Fourteenth Amendment governs the
15

16      treatment of state pretrial/pre-judgment detainees including Neko Wilson.

17   113.      Persons in pretrial/pre-judgment custody are presumed innocent and
18
        therefore have greater protections against unconstitutional treatment than those
19
        convicted of crimes. As part of these protections, the government must provide
20
        these detainees with reasonably safe conditions of confinement and address
21
        serious medical needs that arise in jail.
22

23   114.      The government violates these obligations by showing objective deliberate

24      indifference to unsafe conditions of confinement.
25
     115.      Defendants have shown objective deliberate indifference to



                                               36
 1      Plaintiff Neko Wilson in violation of the Fourteenth Amendment.
 2
     116.      Defendants have made an intentional decision regarding the conditions
 3
        under which Plaintiff Neko Wilson has been confined and regarding the denial of
 4
        medical care and testing.
 5

 6   117.      Defendants have not taken reasonable available measures to abate or reduce

 7      the risk of serious harm from COVID-19, even though a reasonable custodian
 8      under the circumstances would have understood the high degree of risks
 9
        involved—making the consequences of Defendants’ conduct obvious.
10
     118.      Defendants have subjected Plaintiff Neko Wilson to conditions of
11
        confinement that place him at substantial risk from COVID-19, a disease for
12

13      which there is no known vaccine, treatment, or cure.

14   119.      By not taking such measures, Defendants have placed Plaintiff Neko
15
        Wilson at risk of irreparable harm or even death.
16
     120.      As a result of Defendants’ unconstitutional actions and omissions, Plaintiff
17
        Neko Wilson has suffered—and likely will continue to suffer—irreparable injury.
18

19
                                    Second Claim for Relief

20     Unconstitutional Punishment in Violation of the Fourteenth Amendment
                  to the United States Constitution 42 U.S.C. § 1983
21
     121.      Plaintiff incorporates herein the allegations set forth in the preceding
22

23      paragraphs of this complaint.

24   122.      Under the Fourteenth Amendment, persons in pretrial custody cannot be
25
        punished as part of their detention. Punishment is established if the jailer’s



                                              37
 1      conduct either is not rationally related to a legitimate, non-punitive, government
 2
        purpose or is excessive in relation to that scope.
 3
     123.      Defendants have subjected Plaintiff to unlawful punishment through acts
 4
        and omissions that are not reasonably related to a legitimate non-punitive
 5

 6      government purpose or are excessive in relation to that purpose. No legitimate

 7      government purpose is served by unnecessarily subjecting Plaintiff Neko Wilson
 8      to an excessive risk of exposure to and contracting COVID-19. Nor is any
 9
        legitimate government purpose served by failing to address these risks. Exposing
10
        Neko Wilson to an excessive risk of contracting COVID- 19, and of serious illness
11
        and death for those who are medically vulnerable and disabled, is not rationally
12

13      related to the purpose of pretrial/pre-judgment confinement, which is to ensure the

14      presence of a detainee at trial or probation revocation hearing, and the safe and
15
        orderly operation of the detention facilities that hold them.
16
                                  Third Claim For Relief
17
                        Petition for a Writ of Habeas Corpus
18
                         for Confinement in Violation of the
19
               Fourteenth Amendment in the United States Constitution
                                   28 U.S.C. § 2241
20

21   124.      Plaintiff incorporates herein the allegations set forth in the preceding
22
        paragraphs of this complaint.
23
     125.      In light of COVID-19, continuing to detain Plaintiff Neko Wilson, a
24
        medically vulnerable and disabled detainee is punitive, not rationally related to a
25

        legitimate purpose, and/or excessive in relation to any legitimate purpose, in

                                              38
 1      addition to being objectively deliberately indifferent. Thus, his continued
 2
        confinement violates his rights under the Fourteenth Amendment.
 3
     126.      Medically vulnerable and disabled detainees like Neko Wilson are
 4
        particularly susceptible to infection, injury and death from COVID-19.
 5

 6   127.      As a result of his specific characteristics, there are no conditions of

 7      confinement that will adequately protect Plaintiff Neko Wilson, a medically
 8      vulnerable and disabled detainee from the risk of infection, serious injury and
 9
        death from COVID-19. As such, the fact of his confinement violates the
10
        Fourteenth Amendment.
11
     128.      In order to protect the people with the greatest vulnerability to COVID-19
12

13      from becoming infected with the virus, and also allow for greater risk mitigation

14      for people held or working in a jail and the broader community, public health
15
        experts recommend the rapid release from custody of people most vulnerable to
16
        COVID-19, including Plaintiff Neko Wilson.
17
     129.      Release or enlargement is needed to prevent irreparable harm to Plaintiff
18

19
        Neko Wilson and reduce the incarcerated population at the Navajo County jail to

20      enable proper social distancing to reduce transmission for all detainees and the

21      wider public.
22
     130.      Release or enlargement of the most vulnerable people from custody also
23
        reduces the burden on the region’s health care infrastructure by reducing the
24
        likelihood that an overwhelming number of people will become seriously ill from
25

        COVID-19 at the same time.

                                              39
 1   131.      The only way to way to remove the unacceptable risk posed to Plaintiff
 2
        Neko Wilson by COVID-19 is to remove him from the jail via release or
 3
        enlargement.
 4
                                    Fourth Claim For Relief
 5

 6          Unconstitutional Conditions of Confinement in Violation of the
                              Fourteenth Amendment
 7                                42 U.S.C. § 1983
 8   132.      Plaintiff repeats and re-alleges the preceding paragraphs as set forth in the
 9
        preceding paragraphs of this Complaint.
10
     133.      Plaintiff Neko Wilson is particularly susceptible to infection, injury and
11
        death from COVID-19.
12

13   134.      As a result of his specific characteristics, no conditions of confinement at

14      the Navajo County jail will adequately protect him from the risk of infection,
15
        serious injury and death.
16
     135.      Because the Navajo County jail is not overcapacity, the injury suffered
17
        by Plaintiff Neko Wilson is not the result of overcrowding.
18

19
     136.      Defendants are therefore holding Plaintiff Neko Wilson in custody in

20      violation of the Due Process Clause of the Fourteenth Amendment for people who

21      are pretrial or prejudgment detainees.
22
     137.      Plaintiff seeks injunctive and declaratory relief against Defendant to
23
        prevent the continued violation of the rights of Plaintiff.
24

25




                                              40
 1                                  Fifth Claim For Relief
 2
     Discrimination on the Basis of Disability in Violation of Title II of the Americans
 3               with Disabilities Act (“ADA”) 42 U.S.C. § 12131 et seq.

 4    138.      Plaintiff incorporates herein the allegations set forth in the preceding
 5
         paragraphs of this complaint.
 6
      139.      Plaintiff Neko Wilson is medically vulnerable because of his disabilities,
 7
         asthma and hypertension.
 8

 9
      140.      Under Title II of the ADA, “no qualified individual with a disability shall,

10       by reason of such disability, be excluded from participation in or be denied the

11       benefits of the services, programs, or activities of a public entity, or be subjected
12
         to discrimination by any such entity.” 42 U.S.C. § 12132.
13
      141.      Title II of the ADA requires that public entities avoid policies, practices,
14
         criteria, or methods of administration that have the effect of excluding or
15

16       discriminating against persons with disabilities in the entity’s programs, services,

17       or activities. 28 C.F.R.§ 35.130(a), (b)((3), (8).
18
      142.      A public entity must “make reasonable modifications in policies, practices,
19
         or procedures when the modifications are necessary to avoid discrimination on the
20
         basis of disability, unless the public entity can demonstrate that making the
21
         modifications would fundamentally alter the nature of the service, program, or
22

23       activity.” 28 C.F.R. § 35.130(b)(7)(i).

24    143.      Plaintiff is a protected person with disabilities under the ADA. See 42
25
         U.S.C. § 12102. The ADA includes everyone who is medically vulnerable except



                                                41
 1      those vulnerable solely because of age or obesity. All other conditions that
 2
        increase risk for COVID-19 complications or death are disabilities under federal
 3
        disability rights laws. People with all of these conditions are people with physical
 4
        and/or mental impairments that substantially limit one or more major life
 5

 6      activities, including but not limited to chronic diseases and health conditions,

 7      including lung disease, heart disease, chronic liver or kidney disease (including
 8      hepatitis and dialysis patients), diabetes, epilepsy, hypertension, compromised
 9
        immune systems (such as from cancer, HIV, or autoimmune disease), blood
10
        disorders (including sickle cell disease), inherited metabolic disorders, stroke,
11
        developmental disabilities, and moderate to severe asthma.
12

13   144.        Plaintiff Neko Wilson is “qualified” for the programs, services, and

14      activities being challenged herein. 42 U.S.C. § 12131(2).
15
     145.        Navajo County is a municipal corporation organized under the laws of the
16
        State of Arizona and is a public entity covered by Title II of the ADA. 42 U.S.C. §
17
        12131.
18

19
     146.        Defendants are violating Title II of the ADA by failing to make the

20      reasonable modifications necessary to provide Plaintiff Neko Wilson with an equal

21      opportunity to benefit from the jail’s “services, programs, or activities,” including
22
        medical care, meals, and rehabilitative programming. Failure to make these
23
        modifications places Plaintiff Neko Wilson at high risk of severe infection or
24
        death from COVID-19, and this risk is excluding him from equal access to life in
25

        jail, and from an equal opportunity to adjudicate his case as a pretrial/prejudgment

                                               42
 1      detainee. Defendants are further violating the ADA by employing methods of
 2
        administration that tend to discriminate against people with disabilities including
 3
        Plaintiff Neko Wilson.
 4
     147.      Defendants are required to take affirmative steps to ensure equal access for
 5

 6      people like Plaintiff Neko Wilson with disabilities, including by making

 7      reasonable modifications. But Defendants have failed to make modifications to
 8      ensure that high-risk people with disabilities can avoid contracting—and possibly
 9
        dying from—COVID-19. Exposing disabled persons to a virus that can sicken or
10
        kill them denies them the ability to benefit from Navajo County jail’s programs,
11
        services, and activities.
12

13   148.      For Plaintiff Neko Wilson, the only reasonable modification in the face of

14      the unprecedented risks of COVID-19 is removal from the jail, whether through
15
        release or enlargement.
16
     149.      To the extent it is unreasonable to remove Plaintiff Neko Wilson from the
17
        jail, the Defendants must make modifications within the jail, including but not
18

19
        limited to: separate living space rather than high-capacity shared rooms and dorms

20      with people in close proximity; testing and screening for COVID-19; free

21      distribution of adequate cleaning supplies, including soap; frequent cleaning of
22
        common areas; free distribution of adequate personal protective equipment,
23
        including masks and gloves; education on COVID-19 risks and prevention;
24
        suspension and waiver of co-payments and charges for medical treatments and
25

        visits; and staggered access to bathrooms, meals, and other shared resources.

                                             43
 1   150.      Defendants are further violating the ADA by employing methods of
 2
        administration that tend to discriminate against people with disabilities like
 3
        Plaintiff Neko Wilson. The ADA prohibits covered entities like the Navajo County
 4
        jail from using methods of administration that defeat or impair the
 5

 6      accomplishment of the objectives of the public entity’s program. For disabled

 7      individuals like Plaintiff Neko Wilson who is facing criminal charges or unproven
 8      allegations that he has violated his probation, the Navajo County jail’s main
 9
        purpose and objective is to provide required safety and health services while
10
        ensuring an individual’s appearance at trial or post-trial proceedings. A person
11
        who is sickened, unconscious, or killed by COVID-19 will be unable to make
12

13      court appearances; those who die of COVID-19 will not complete their sentences.

14      By setting up a system where mass infection and resulting harm and death will
15
        disproportionately fall on people with disabilities, Defendants have failed to
16
        establish methods of administration that do not discriminate against people with
17
        disabilities, including Plaintiff Neko Wilson.
18

19
     151.      Defendants’ actions and inactions in the face of COVID-19 constitute

20      disability discrimination that injure Plaintiff Neko Wilson.

21                                 Sixth Claim For Relief
22
                Discrimination on the Basis of Disability in Violation of
23                   504 of the Rehabilitation Act 29 U.S.C. § 794

24   152.      Plaintiff incorporates herein the allegations set forth in the preceding
25
        paragraphs of this complaint.



                                              44
 1   153.      Section 504 states that “[n]o otherwise qualified individual with a disability
 2
        in the United States . . . shall, solely by reason of [] disability, be excluded from
 3
        the participation in, be denied the benefits of, or be subject[] to discrimination
 4
        under any program or activity receiving Federal financial assistance.” 29 U.S.C. §
 5

 6      794(a).

 7   154.      Defendants Sheriff Clouse and Navajo County receive federal financial
 8      assistance for services, programs, or activities. See 29 U.S.C. § 794(a).
 9
     155.      Section 504 requires entities such as the Navajo County jail to make
10
        reasonable modifications to ensure that people with disabilities have equal access
11
        to its programs and services.
12

13   156.      The regulations implementing Section 504 require that entities receiving

14      federal financial assistance avoid unnecessary policies, practices, criteria or
15
        methods of administration that have the effect of discriminating against persons
16
        with disabilities. 28 C.F.R. § 41.51(b)(3)(i).
17
     157.      Plaintiff Neko Wilson is an individual with disabilities under Section 504.
18

19
     158.      Section 504 imposes parallel requirements as the ADA. See Duvall v. Cty.

20      of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001). Plaintiff Neko Wilson incorporates

21      by reference the allegations laid out in his Fifth Claim for relief, see supra,
22
        paragraphs 135-148.
23
                                 REQUEST FOR RELIEF
24
        WHEREFORE, Plaintiff respectfully requests the Court:
25




                                               45
 1   a. Issue a temporary restraining order and/or writ of habeas corpus requiring
 2
        Defendants to immediately release Plaintiff Neko Wilson who is incarcerated
 3
        solely due to his being held without any reasonable release conditions;
 4
     b. Issue a temporary restraining order, preliminary and permanent injunction,
 5

 6      and/or writ of habeas corpus imposing a process—to be determined by the

 7      Court—to consider the release or enlargement of Plaintiff Neko Wilson within
 8      two weeks, considering:
 9
        i. the deprivation of the petitioner’s federal rights posed by the COVID- 19
10
           outbreak (including the disability discrimination and the necessity of
11
           providing modifications including release);
12

13      ii. any competent evidence that Plaintiff Neko Wilson poses a serious risk of

14         flight or danger to others;
15
        iii. the length of any remaining sentence to be served by Plaintiff Neko Wilson;
16
           and
17
        iv. whether, by clear and convincing evidence, any present risk of flight or
18

19
           danger outweighs the threat to the Plaintiff/Petitioner Neko Wilson’s health

20         and safety posed by his exposure to COVID-19 in the Navajo County jail,

21         after considering alternative conditions for release or enlargement to
22
           manage the risk(s) presented;
23
     c. Issue injunctive relief or a temporary restraining order implementing public
24
        health and safety measures for Plaintiff Neko Wilson sufficient to abate the
25

        risk of the spread of COVID-19, including but not limited to measures to

                                           46
 1      remedy the deficiencies outlined in this complaint, on the grounds that the
 2
        current conditions of confinement for Plaintiff violates the Fourteenth
 3
        Amendment of the U.S. Constitution,
 4
     d. Issue injunctive relief or a temporary restraining order requiring any reasonable
 5

 6      modifications necessary—including, but not limited to, any public health and

 7      safety measures sufficient to abate the risk of the spread of COVID-19,
 8      including but not limited to measures to remedy the deficiencies outlined in
 9
        this complaint—on the grounds that the current conditions of Neko Wilson’s
10
        confinement violate the ADA and Section 504;
11
     e. Issue an order requiring Defendants to provide to Plaintiff and the Court, at
12

13      intervals the Court deems proper, information regarding the ongoing spread of

14      and testing for COVID-19 at the Navajo County jail;
15
     f. If immediate release is not granted on the basis of this petition alone, then
16
        expedited review of the petition, including oral argument, via telephonic or
17
        videoconference if necessary;
18

19
     g. Issue a judgment declaring that the conditions under which Defendants have

20      confined Plaintiff violate the Due Process Clause of the Fourteenth

21      Amendment with respect to the Pretrial/Prejudgment Status; the ADA and
22
        Section 504 with respect to Plaintiff Neko Wilson;
23
     h. Grant Plaintiff his reasonable attorneys’ fees and expenses pursuant to the
24
        Equal Access to Justice Act, 28 U.S.C. § 2412; 42 U.S.C. §§ 1988, 12205;
25

        and other applicable law; and

                                           47
 1   i. Grant all further relief as this Court deems just and proper to ensure proper
 2
        social distancing and other reasonable protection of Plaintiff.
 3
                   DATED this 2nd day of July 2020.
 4

 5                                             /s/ Lee Phillips
                                               Lee Phillips
 6                                             Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          48
